Citation Nr: 0013447	
Decision Date: 05/22/00    Archive Date: 05/30/00

DOCKET NO.  99-00 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to dependent's educational assistance 
benefits under the provisions of Title 38, Chapter 35, of the 
United States Code ("Chapter 35 benefits").


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Crowley, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1943 to April 
1946.  The appellant is his surviving spouse.

The above matters come before the Board of Veterans' Appeals 
(Board) on appeal from an October 1997 decision of the 
Department of Veterans Affairs (VA) St. Petersburg, Florida, 
Regional Office (RO).


FINDINGS OF FACT

1.  According to his certificate of death, the veteran died 
in November 1993, at age 70, of metastatic lung carcinoma as 
the immediate cause of death.

2.  Also according to the certificate of death, the manner of 
the veteran's death was "natural," he died while 
hospitalized, and an autopsy of the veteran's body was not 
performed.

3.  At the time of his death in November 1993, the veteran 
was not service-connected for any disability.

4.  It has not been shown that the metastatic lung carcinoma 
that caused the veteran's natural death more than 45 years 
after his separation from active military service was related 
in any way to service.

5.  The veteran was honorably discharged in April 1945 but 
did not have a permanent and total service-connected 
disability at the moment of his death, nor has it been shown 
that he died as a result of a service-connected disability.

CONCLUSIONS OF LAW

1.  The appellant has submitted a claim of entitlement to 
service connection for the cause of the veteran's death that 
is not well grounded.  38 U.S.C.A. §§ 1110, 1131, 5107(a) 
(West 1991); 38 C.F.R. §§ 3.303, 3.304, 3.312 (1999).

2.  The appellant has submitted a claim of entitlement to 
Chapter 35 benefits that lacks legal merit or entitlement 
under the law and is, therefore, not plausible or capable of 
substantiation.  38 U.S.C.A. §§ 3500 through 3566 and 5107(a) 
(West 1991); 38 C.F.R. §§ 3.807 and 21.3001 through 21.3344 
(1999); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The threshold question that must be resolved at the outset of 
the analysis of any issue is whether each one of the appealed 
claims is well grounded; that is, whether it is plausible, 
meritorious on its own, or otherwise capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), 
cert. denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998), 
the United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that, under 38 U.S.C.A. § 5107(a), the 
Department of Veterans Affairs (VA) has a duty to assist only 
those claimants who have established well grounded (i.e., 
plausible) claims.  More recently, the United States Court of 
Appeals for Veterans Claims (Court) issued a decision holding 
that VA cannot assist a claimant in developing a claim that 
is not well grounded.  Morton v. West, 12 Vet. App. 477 (July 
14, 1999), req. for en banc consideration by a judge denied, 
No. 96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).

An appellant has, by statute, the duty to submit evidence 
that a claim is well-grounded, which means that the evidence 
must "justify a belief by a fair and impartial individual" 
that the claim is plausible.  38 U.S.C.A. § 5107(a) (West 
1991).  When such type of evidence is not submitted, the 
initial burden placed on the appellant is not met.  Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).

Establishing a well-grounded claim for service connection for 
a particular disability requires more than an allegation that 
the particular disability had its onset in service.  It 
requires evidence relevant to the requirements for service 
connection and of sufficient weight to make the claim 
plausible and capable of substantiation.  See Tirpak v. 
Derwinski, 2 Vet.App. 609, 610 (1992); Murphy v. Derwinski, 
1 Vet.App. 78, 81 (1990).  The kind of evidence needed to 
make a claim well grounded depends upon the types of issues 
presented by a claim.  Grottveit v. Brown, 5 Vet.App. 91, 
92-93 (1993).  For some factual issues, competent lay 
evidence may be sufficient.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnoses, competent medical evidence is required.  
Id. at 93.  Evidentiary assertions by the veteran must be 
accepted as true for the purposes of determining whether a 
claim is well grounded, except where the evidentiary 
assertion is inherently incredible or is beyond the 
competence of the person making the assertion.  See King v. 
Brown, 5 Vet.App. 19 (1993).

The three elements of a "well grounded" claim for direct 
service connection normally are: (1) evidence of a current 
disability as provided by a medical diagnosis; (2) evidence 
of incurrence or aggravation of a disease or injury in 
service as provided by either lay or medical evidence, as the 
situation dictates; and, (3) a nexus, or link, between the 
in-service disease or injury and the current disability as 
provided by competent medical evidence.  See Caluza v. Brown, 
7 Vet.App. 498 (1995); see also 38 U.S.C.A. § 1110 (West 1991 
& Supp. 1998); 38 C.F.R. § 3.303 (1998); Layno v. Brown, 
6 Vet.App. 465, 470 (1994); Espiritu v. Derwinski, 2 Vet.App. 
492, 494-95 (1992). 

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  The issue involved will be 
determined by the exercise of sound judgment, without 
recourse to speculation, after a careful analysis has been 
made of all the facts and circumstances surrounding the death 
of the veteran, including, particularly, autopsy reports.  
38 C.F.R. § 3.312(a) (1999).

The service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or with some other condition, was the immediate or 
underlying cause of death or was etiologically related 
thereto.  38 C.F.R. § 3.312(b) (1999).

In determining whether the service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c)(1) (1999).

The Court has said that the first of the requirements set 
forth in Caluza for the submission of a well-grounded claim, 
namely, evidence of a current or present disability, is 
always met in claims for service connection for the cause of 
a veteran's death, the current disability being the condition 
that caused the veteran to die.  However, the last two 
requirements must be supported by the evidence of record.  
Ramey v. Brown, 9 Vet. App. 40, 46 (1996).  If the appellant 
fails to present competent medical evidence of a causal 
relationship between the veteran's death and inservice 
incurrences or events, his or her claim for direct service 
connection for the veteran's death fails as not well 
grounded.  Id.

The Court has also explained that the use of the term "well-
grounded" is confined to an evidentiary context in the field 
of veterans' benefits and that, accordingly, where the law 
and not the evidence is dispositive of a case, a claim for VA 
benefits should be denied or the appeal to the Board 
terminated because of the absence of legal merit or the lack 
of entitlement under the law.  In such cases, the application 
of the "not well-grounded" phrase would be legally 
imprecise, if not incorrect.  See, Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).

I.  Entitlement to service connection for the cause of the 
veteran's death.

The appellant contends that the cause of the veteran's death 
should be service-connected because she believes that the 
veteran manifested lung cancer as a result of his service, 
specifically, that he was exposed to asbestos in service.  

According to his certificate of death, the veteran died while 
hospitalized on November 29, 1993, at age 70, of metastatic 
lung cancer as the immediate cause of death.  The manner of 
death was "natural" and an autopsy of his body was not 
performed.

At the moment of his death, the veteran was not service-
connected for any disability.

The veteran's service medical records (SMRs) show that 
photofluorgraphic examinations of the chest were reportedly 
negative in May 1945 and September 1945.  His separation 
examination, dated April 1946, notes that a photofluorgraphic 
examination reportedly revealed an old pleurisy on the left, 
but that this finding was not considered disqualifying.  

Review of the SMRs reveals no evidence of the manifestation 
of lung cancer at any time during service.

The appellant contends that the veteran was exposed to 
asbestos during his active service, and that this exposure 
caused his lung cancer.  Specifically, she has provided 
copies of what appear to be letters from the veteran, where 
he describes his duties during his Navy service, including 
repairing an engine and distilling water.  

The post-service medical evidence in the record consists of 
medical records detailing the veteran's diagnosis and 
treatment for lung cancer.  We note that a private medical 
record dated October 1991 reveals that the veteran was 
diagnosed, in pertinent part, with chronic obstructive 
pulmonary disease (COPD), and oat cell carcinoma of the lung.  
An October 1991 pathology report lists a diagnostic 
impression of small cell (oat cell) undifferentiated 
carcinoma of [the] lung.  Subsequent treatment records show 
that the veteran underwent a course of chemotherapy and 
radiation therapy.  A June 1992 record shows that an x-ray 
report reportedly revealed an increase in infiltrate.  A 
hospital admission record dated October 1993 shows that the 
veteran was diagnosed with lung carcinoma with metastasis, 
superior vena caval syndrome.  The expiration summary dated 
November 1993 reveals that the veteran was diagnosed with 
metastatic lung carcinoma.  

In addition to these treatment records, a review of the 
veteran's records was conducted in September 1997, with a 
specific opinion provided with respect to the etiology of the 
veteran's lung cancer.  This VA report notes that the 
veteran's claims folder was reviewed, including his SMRs.  
The reviewer noted that "Throughout the chart there is no 
evidence of any chest x-rays which show typical lung changes 
usually associated with asbestosis."  The reviewer also 
noted that a biopsy of the right upper lung lobe reportedly 
revealed evidence of small cell or oat cell undifferentiated 
carcinoma of the lung.  The reviewer determined that "It is 
normally found that asbestosis causes...mesothelioma or 
squamous cell type of carcinoma and is not usually reflected 
by a diagnosis of oat cell carcinoma.  The reviewer noted 
that "We were asked to provide an opinion as the etiology of 
the veteran's lung cancer.  As [the] biopsy report reflected 
the veteran [had] oat cell carcinoma of the lung[,]...it is 
unlikely that it was related to asbestosis exposure."  

Finally, the post service medical evidence also includes a 
letter, dated September 1998, from the veteran's private 
physician, which states:

[The appellant] requested I write this 
letter regarding her husband's death from 
lung cancer.  It is my understanding that 
individuals exposed to asbestos have a 
higher incidence of lung cancer[,] 
especially in cigarette smokers[,] which 
represents a seven fold increase.  Only 
about seven percent of these lung 
cancer[s] are caused by pleural 
mesothelioma.  The rest are other types 
of lung cancer.  

The Board finds that the Caluza criterion of a present 
disability has been met in the present case, as this 
criterion is met in all cases of entitlement to service 
connection for the cause of a veteran's death, as explained 
earlier in this decision.  However, the remaining criteria 
for the submission of a well grounded claim for service 
connection have not been met, as the record reveals no 
evidence of the manifestation of lung cancer or asbestosis at 
any time during service and, more importantly, there is no 
competent evidence in the record demonstrating that there is 
the claimed nexus, or causal relationship, between the cause 
of the veteran's death in November 1993, more than 45 years 
after service, and service.

The September 1998 letter is not pertinent to the veteran's 
case, as it discusses the incidence of lung cancer in the 
general population.  It is therefore speculative, and not 
sufficient to present a well grounded claim.  Obert v. Brown, 
5 Vet. App. 30, 33 (1993).

The only positive evidence in the record regarding a possible 
nexus consists of the appellant's own unsubstantiated 
statements in that regard.  While the Board does not doubt 
the good faith of these statements, it must be noted that the 
Court has held that statements of medical causation submitted 
by nonmedical personnel (such as the appellant, who has not 
demonstrated any medical expertise) are considered lay 
evidence and that, as such, they are insufficient well ground 
a claim for service connection.  See, Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).

In view of the above, the Board concludes that the appellant 
has failed to meet her initial duty to submit a claim for 
service connection for the cause of the veteran's death that 
is plausible, or well grounded, as it has not been 
objectively shown that the cause of the veteran's death was 
causally related to service.  The appellant's failure to do 
so translates into a lack of a duty to further assist her and 
also means that her claim must be denied.  

Finally, the Board notes that the RO's failure to find this 
claim for service connection not well-grounded constitutes 
harmless error.  Edenfield v. Brown, 8 Vet. App. 384 (1995).  
The Board also notes that the appellant has not reported that 
any competent evidence exists that, if obtained, would 
establish a well-grounded claim for service connection for 
the cause of the veteran's death.  Under these circumstances, 
VA has no further duty to assist her, as per the provisions 
of 38 U.S.C.A. § 5103(a) (West 1991), in the development of 
said claim.  See, Epps v. Brown, 9 Vet. App. 341 (1996); 
Robinette v. Brown, 8 Vet. App. 69 (1995).



II.  Entitlement to Chapter 35 benefits.

The evaluation of a claim for Chapter 35 benefits requires an 
initial determination of the applicant's eligibility for such 
benefits.  In particular, the pertinent regulation provides 
two basic criteria to determine whether a child, spouse or 
surviving spouse of a veteran has "basic eligibility."  
First, the veteran must have been discharged from service 
under conditions other than dishonorable, or must have died 
in service.  38 C.F.R. § 3.807(a)(1) (1999).  The service 
must have been active military, naval or air service on or 
after April 21, 1898.  38 C.F.R. § 3.807(b) (1999).  Second, 
in cases where the veteran has already died, the veteran must 
have had a permanent total service-connected disability at 
the date of his death or must have died as a result of a 
service-connected disability.  38 C.F.R. § 3.807(a)(3) and 
(4) (1999); see, also, 38 U.S.C.A. § 3501(a)(1)(B) and (D) 
(West 1991); and 38 C.F.R. § 21.3021(a)(2) (1999).

The first criterion is met in the present case because it has 
been shown that the veteran served between 1943 and 1946 and 
that he was honorably discharged from active military service 
in April 1946.  However, the second criterion has not been 
met because, at the date of his death, the veteran did not 
have a permanent total service-connected disability, nor did 
he die as a result of a service-connected disability, as 
discussed earlier in this decision.

The appellant clearly does not fully meet the basic 
eligibility criteria of 38 C.F.R. § 3.807(a) (1999).  
Therefore, the claim of entitlement to Chapter 35 benefits is 
not plausible, as it lacks legal merit or entitlement under 
the law.  As such, it has failed and must be denied.

Finally, it must be noted that the Board has been unable to 
locate evidence in the record demonstrating any probability 
that the appellant will be able to obtain the additional 
information that would be needed to complete her application 
for Chapter 35 benefits.  Therefore, VA's obligation to 
further advise her, as required by § 5103(a), has not arisen.


ORDER

The claim of entitlement to service connection for the cause 
of the veteran's death is denied.

The claim of entitlement to Chapter 35 benefits is denied.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 

